Name: Commission Regulation (EC) No 1705/94 of 13 July 1994 amending Regulation (EC) No 1386/94 on a special intervention measure for maize in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/16 Official Journal of the European Communities 14. 7. 94 COMMISSION REGULATION (EC) No 1705/94 of 13 July 1994 amending Regulation (EC) No 1386/94 on a special intervention measure for maize in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), Having regard to Commission Regulation (EEC) No 1533/93 of 22 June 1993, laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as amended by Regulation (EC) No 120/94 (4), Whereas Commission Regulation (EC) No 1386/94 Q, opens an invitation to tender for the refund for the export of maize produced in Greece to the countries of zones I, II (a), (b), (c), III (a), (b), V, VI, VIII and to Cuba ; Whereas, in the present situation, it is appropriate to increase the quantity put up for tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EC) No 1386/94 is hereby amended as follows : ' 1 . A special intervention measure in the form of an export refund shall be applied in respect of 1 50 000 tonnes of maize produced in Greece. Article 13 of Regulation (EEC) No 1766/92 and the provisions adopted for the application of that Article shall apply mutatis mutandis to the said refund.'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 151 , 23. 6. 1993, p. 15. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 152, 18 . 6 . 1994, p. 7.